CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees of Putnam Funds Trust Putnam Money Market Liquidity Fund: We consent to the use of our report, dated November 11, 2010, with respect to the financial statements included herein by reference of the Putnam Money Market Liquidity Fund, a series of Putnam Funds Trust, and to the references to our firm under the captions "Financial Highlights" in the prospectus and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 24, 2011
